      Case 1:07-cr-00003-LAP Document 911 Filed 08/02/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                     No. 07-CR-3 (LAP)

HISAN LEE,                                           ORDER

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Defendant Hisan Lee’s motion for

reconsideration of the Court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(See dkt. no. 907.)    Mr. Lee has also filed two update letters

regarding the COVID-19 circumstances at the facility where he is

housed.   (See dkt. nos. 908, 909.)      For the reasons below, Mr.

Lee’s motion for reconsideration is DENIED.

     On June 28, 2021, Mr. Lee noticed an appeal of the Court’s

order denying his motion for compassionate release.          (See dkt.

no. 906.)    Ordinarily, “a notice of appeal . . . confers

jurisdiction on the court of appeals and divests the district

court of its control over those aspects of the case involved in

the appeal.”   Griggs v. Provident Consumer Discount Co., 459

U.S. 56, 58 (1982); accord United States v. Ransom, 866 F.2d

574, 575 (2d Cir. 1989).     But even assuming the Court has

jurisdiction, the Court will deny Mr. Lee’s motion for

reconsideration.   See FED. R. CRIM. P. 37(a).


                                    1
         Case 1:07-cr-00003-LAP Document 911 Filed 08/02/21 Page 2 of 3



        In denying Mr. Lee’s motion for compassionate release, the

Court considered the relevant legal standards as well as the

applicable facts, including, inter alia, Mr. Lee’s medical

history, his extraordinarily serous offense conduct (i.e., he

committed two murders), the BOP’s steps to limit the spread of

COVID-19 in its facilities, and the letters submitted on Mr.

Lee’s behalf regarding his rehabilitation.           (See dkt. no. 902 at

5-7.)    The Court concluded that: (1) Mr. Lee had “not

demonstrated ‘extraordinary and compelling’ circumstances

warranting release,” (id. at 5), and (2) even if he had, the

Court would not exercise its discretion to release him because

doing so would contravene the § 3553(a) factors, (see id. at 6-

7).

        Although Mr. Lee clearly disagrees with the Court’s

conclusion regarding his motion, that disagreement does not

merit reconsideration.       The Court of Appeals “has made clear

that a motion for reconsideration ‘is not a vehicle for

relitigating old issues, presenting the case under new theories

. . . or otherwise taking a second bite at the apple.’”             United

States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 1331955, at *2

(S.D.N.Y. Mar. 23, 2020)        (quoting Analytical Survs., Inc. v.

Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)).             That is

essentially what Mr. Lee’s motion attempts to do.



                                       2
         Case 1:07-cr-00003-LAP Document 911 Filed 08/02/21 Page 3 of 3



     Accordingly, Mr. Lee’s motion for reconsideration [dkt. no.

907] is DENIED.      The Clerk of the Court shall mail a copy of

this order to Mr. Lee.

SO ORDERED.

Dated:       August 2, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       3
